Citation Nr: 0218283	
Decision Date: 12/17/02    Archive Date: 12/24/02

DOCKET NO.  01-02 617	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in No. Little Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for bilateral 
hearing loss.

2.  Entitlement to a compensable rating for postoperative 
pilonidal cyst.

3.  Entitlement to an effective date earlier than June 19, 
2000, for the award of a 20 percent disability rating for 
residuals of a fracture of the left mandible.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

Panayotis Lambrakopoulos, Counsel


INTRODUCTION

The veteran served on active duty from April 1972 to April 
1975.

This matter comes before the Board of Veterans' Appeals 
(Board) from a February 1998 RO decision that denied 
service connection for hearing loss and a compensable 
rating for service-connected postoperative pilonidal cyst.  
In July 2000, the RO awarded service connection for 
residuals of a fracture of the left mandible, with a 0 
percent rating effective May 18, 1978, and a 20 percent 
rating effective June 19, 2000; the veteran appeals for an 
earlier effective date for the 20 percent rating.  In June 
2001, the Board remanded the claims for additional 
development. 


FINDINGS OF FACT

1.  The veteran had demonstrable right ear hearing loss at 
entry into active service; any worsening during active 
duty was due to the natural progress of such condition.  
Left ear hearing loss began years after service and was 
not caused by any incident of service.

2.  The service-connected pilonidal cyst is currently 
manifested by a well-healed scar that is not tender; there 
is no demonstrable residual disability.

3.  The RO awarded service connection for residuals of a 
fracture of the left mandible, with service connection and 
a 0 percent rating effective May 18, 1978, and a 20 
percent rating effective June 19, 2000.  From May 18, 1978 
through June 18, 2000, the left mandible condition was 
manifested by a completely healed fracture, without 
malocclusion, limitation of lateral movement, limitation 
of the temporomandibular joint or degree of mandibular 
opening, speech abnormalities, or speech dysfunctions.


CONCLUSIONS OF LAW

1.  Bilateral hearing loss was not incurred in or 
aggravated during active service.  38 U.S.C.A. §§ 1101, 
1110, 1112, 1113, 1153 (West 1991 & Supp. 2002); 38 C.F.R. 
§§ 3.303, 3.306, 3.307, 3.309, 3.385 (2001).

2.  The criteria for a compensable rating for 
postoperative pilonidal cyst have not been met.  38 
U.S.C.A. § 1155 (West 1991); 38 C.F.R. §§ 4.31, 4.118, 
Diagnostic Codes 7804, 7819 (2001).

3.  The requirements for an effective date earlier than 
June 19, 2000, for a 20 percent rating for residuals of a 
fracture of the left mandible have not been met.  
38 U.S.C.A. §§ 1155, 5110 (West 1991 & Supp. 2002); 38 
C.F.R. §§ 3.400, 4.150, Diagnostic Codes 9903-9905 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Factual background

The veteran served on active duty from April 1972 to April 
1975.  At entrance into active service, hearing 
examination results, in decibels, were as follows:





HERTZ



500
1000
2000
3000
4000
RIGHT
15
15
30
35
30
LEFT
25
15
25
25
20

In September 1973, a pilonidal cyst was noted, and he 
subsequently had two surgeries for it.  In July 1974, he 
sustained a jaw fracture.  At separation, in part, only 
the pilonidal cyst was discussed; residuals of a jaw 
fracture were not mentioned.  

At separation from service, hearing examination results, 
in decibels, were as follows: 




HERTZ



500
1000
2000
3000
4000
RIGHT
25
30
35
45
35
LEFT
30
20
25
25
20

In a November 1978 administrative decision, the RO held 
that injuries of the jaw were a direct result of alcoholic 
consumption and thus due to willful misconduct.

On VA examination in December 1978, he had a completely 
healed fracture of the mandible with osseous wiring still 
in place.  There was no malocclusion or limitation of 
lateral movement.  There were no speech abnormalities or 
speech dysfunctions.  He had no limitation of the 
temporomandibular joint or degree of mandibular opening.  
There was paresthesia in the left half of the lower lip 
with tingling and occasional lip biting.  

In a December 1978 decision, the RO granted service 
connection for pilonidal cyst, at a 0 percent rating.  In 
that decision, the RO also denied service connection for 
residuals of jaw trauma, based on the November 1978 
administrative decision that deemed it due to the 
veteran's willful misconduct.

In December 1997, the veteran filed a claim for service 
connection for hearing loss and for a compensable 
(increased) rating for the pilonidal cyst.

He underwent a VA examination in December 1997.  He had 
not had any further problems with the pilonidal cyst since 
service.  He had developed low back pain in the lumbar 
area, which he attributed to anesthetics used in pilonidal 
cyst surgery.  The examination showed a very well-healed 
midline scar in the upper portion of the intergluteal fold 
without evidence of infection.  The scar was not 
particularly tender, and it did not involve the anal 
verge.  The impression was postoperative pilonidal cyst, 
well-healed without any evidence of recurrence or residual 
problem.  The examiner also commented that it was not 
medically likely that the veteran's back complaint was 
related to the fact that he had a pilonidal cyst.  

On December 1997 VA audiological examination, pure tone 
thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
30
25
50
50
55
LEFT
25
20
40
40
55

Speech audiometry revealed speech recognition ability of 
96 percent in the right ear and of 98 percent in the left 
ear.  He had slight to mild mixed hearing loss through 
1000 Hz and moderate to severe mixed hearing loss in the 
higher frequencies on the right; and on the left, slight 
to mild mixed hearing loss from 1000 Hz to 3000 Hz and 
moderate to severe sensorineural hearing loss in the 
higher frequencies.  

On VA treatment in February 1998 for respiratory problems, 
it was noted that he gave a history of hearing loss that 
was possibly related to military service.

The veteran testified in June 1998 before the RO that he 
was not aware of hearing problems prior to service.  He 
described engine noise exposure as a driver in service; he 
also stated he may have been exposed to small arms noise 
prior to issuance of earplugs in service.  He stated he 
had pain and ringing in his ears after the jaw injury in 
service.  He also described numbness and tingling of the 
pilonidal cyst if driving for a long time.

In September 1999, the veteran sought to reopen the claim 
for service connection for a left mandible condition.  He 
submitted a copy of a service department record finding 
that jaw injuries were incurred in the line of duty and 
not due to misconduct.  In February 2000, on 
reconsideration of the November 1978 administrative 
decision, the RO found that there was no willful 
misconduct or conscious wrongdoing by the veteran in the 
July 1974 jaw injuries.

On VA examination on June 19, 2000, right and left lateral 
excursion and protrusive excursion of the mandible were 
normal; vertical excursion of the mandible was 30 
millimeters between the incisive edges of the upper 
denture and lower mandibular denture teeth.  There was no 
speech interference, although there was interference with 
mastication due to loss of teeth.  There was no 
displacement or occlusion of the mandible.  He also had 
paresthesia of the lower lip to the old jaw fracture.  

In July 2000, the RO awarded service connection for 
residuals of a fracture of the left mandible, with a 0 
percent rating effective May 18, 1978.  See 38 C.F.R. 
§ 3.400 (2002) (governing effective dates of claims 
reopened with new and material evidence involving service 
department records).  The RO assigned a 20 percent rating 
effective June 19, 2000, based on the VA examination 
results.  (The RO also awarded service connection for 
paresthesia of the left lower lip and mandible, which is 
related to the July 1974 injuries involving the jaw; the 
veteran did not disagree with that decision, and that 
issue is not on appeal to the Board.  The RO also denied 
an application to reopen a claim for service connection 
for bilateral hearing loss.  However, for the reasons set 
forth in the Board's remand decision of June 2001, the 
veteran had perfected his appeal of the February 1998 RO 
denial of service connection for hearing loss; thus that 
claim had not been finally decided, was still pending, and 
was not subject to the laws regarding reopening of 
previously disallowed claims that had become final.) 

VA outpatient medical records show treatment and 
evaluation of slight to profound mixed hearing loss in the 
right ear and slight to severe mixed loss in the left ear 
in March 2001.  An assessment from March 2001 was of 
noise-induced hearing loss.  

In June 2001, the Board remanded the claims for additional 
development.  

In March 2002, the veteran disclosed that audiological 
tests in connection with his employment were not 
obtainable.  

On VA examination in April 2002, he reported that the scar 
from pilonidal cystectomy at times was tender, especially 
when sitting in one position or leaning against it for a 
long period of time.  The pilonidal cyst area scar was 
well-healed scar and nontender.  There was no evidence of 
recurrent cyst or fistula.  The impression was 
postoperative pilonidal cystectomy, multiple procedures, 
now without recurrence, i.e., healed.  

On VA audiological examination in April 2002, he reported 
constant ringing tinnitus since 1974 or 1975.  He also 
reported noise exposure from weapons and hunting at home 
since active service.  The audiologist thoroughly 
discussed the medical records and stated that an opinion 
as to the date of onset of left ear hearing loss could not 
be provided, except that it occurred after discharge.  The 
audiologist also indicated that changes in right ear 
hearing during service were possibly temporary in nature; 
she opined that hearing in the right ear did not change 
beyond a normal progression while in service.  

II.  Analysis

Through discussions in correspondence, rating decisions, 
statements of the case, and a supplemental statement of 
the case, the veteran has been notified of the evidence 
needed to substantiate his claims, the responsibility for 
submitting evidence, and assistance available in obtaining 
evidence.  Relevant identified evidence has been obtained, 
and examinations have been conducted.  The notice and duty 
to assist provisions of the law are satisfied.  38 
U.S.C.A. §§ 5103, 5103A (West Supp. 2002); 66 Fed. Reg. 
45,620, 45,630 (Aug. 29, 2001) (to be codified as amended 
at 38 C.F.R. § 3.159); see Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).

A.  Service connection for bilateral hearing loss

Service connection may be granted for disability due to a 
disease or injury which was incurred in or aggravated by 
active service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.

A preexisting injury or disease will be considered to have 
been aggravated by active service where there is an 
increase in disability during such service, unless there 
is a specific finding that the increase is due to the 
natural progress of the condition.  38 U.S.C.A. § 1153; 38 
C.F.R. § 3.306.

Service connection will be rebuttably presumed for certain 
chronic diseases, including sensorineural hearing loss, 
which are manifest to a compensable degree within the year 
after active service.  38 U.S.C.A. §§ 1101, 1112, 1113; 
38 C.F.R. §§ 3.307, 3.309.

Impaired hearing is considered a disability for VA 
purposes when the auditory threshold in any of the 
frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 
decibels or greater; or when the auditory thresholds for 
at least three of the frequencies 500, 1000, 2000, 3000, 
or 4000 Hertz are 26 decibels or greater; or when speech 
recognition scores using the Maryland CNC Test are less 
than 94 percent.  38 C.F.R. § 3.385.  It is not required 
that the veteran have a hearing loss disability under the 
standards of 38 C.F.R. § 3.385 during service.  Rather, 
the veteran must currently have a hearing loss disability 
under the standards of 38 C.F.R. § 3.385, and the evidence 
must demonstrate that such disability is related to 
service.  Ledford v. Derwinski, 3 Vet. App. 87 (1992). 

With respect to the right ear, on examination at entrance, 
he had some hearing loss.  He asserts that his preexisting 
right ear hearing loss worsened during active duty.  On 
measurement at separation, there was some change in 
auditory acuity.  He also has current right ear hearing 
loss that meets the criteria of 38 C.F.R. § 3.385.  
However, on VA examination in April 2002, an audiologist 
(a specialist in the field) opined that changes in right 
ear hearing during service were possibly temporary in 
nature and that right ear hearing did not change beyond a 
normal progression while in service.  This medical opinion 
is against a finding of service aggravation of preservice 
right ear hearing loss, and there is no competent medical 
evidence to the contrary.

With respect to the left ear, at separation, he did not 
have hearing loss that met the criteria of 38 C.F.R. 
§ 3.385.  He currently has left ear hearing loss that 
meets the standards of 38 C.F.R. § 3.385.  He asserts that 
he incurred left ear hearing loss in service because of 
exposure to noise.  As a layman, the veteran is not 
competent to give a medical opinion on diagnosis or 
etiology of a condition.  See Espiritu v. Derwinski, 2 
Vet. App. 492 (1992).  Moreover, on VA examination in 
April 2002, a medical professional opined that left ear 
hearing loss began after service.  Thus, there is no 
competent evidence of record that current left ear hearing 
loss is attributable to active service.  

The weight of the credible evidence establishes that 
bilateral hearing loss was not incurred in or aggravated 
by service.  The preponderance of the evidence is against 
the claim for service connection for bilateral hearing 
loss.  Thus the benefit-of-the-doubt rule does not apply, 
and the claim must be denied.  38 U.S.C.A. § 5107(b); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

B.  Increased rating for pilonidal cyst

The veteran claims a compensable rating for a pilonidal 
cyst.

Disability evaluations are determined by the application 
of a schedule of ratings which is based on average 
impairment of earning capacity.  Separate diagnostic codes 
identify the various disabilities.  38 U.S.C.A § 1155; 38 
C.F.R. Part 4.  

When rating a disability, the entire medical history must 
be borne in mind.  Schafrath v. Derwinski, 1 Vet. App. 589 
(1991).  However, the present level of disability is of 
primary concern in a claim for an increased rating; the 
more recent evidence is generally the most relevant in 
such a claim, as it provides the most accurate picture of 
the current severity of the disability.  Francisco v. 
Brown, 7 Vet. App. 55 (1994).

The veteran's pilonidal cyst may be rated under 38 C.F.R. 
§ 4.118, Code 7819 (2001), which notes that benign new 
growths of the skin may be rated as scars.  Superficial 
scars which are tender and painful on objective 
demonstration are rated 10 percent.  38 C.F.R. § 4.118, 
Code 7804 (2001).  [The Board notes that the rating codes 
for skin conditions including scars were revised effective 
August 30, 2002, but given the evidence in this case, 
those changes do not affect the rating.  New Code 7804 
provides for a 10 percent rating for a superficial scar 
which is painful on examination.  There are other new 
codes for scars, but they are not applicable to the facts 
in the present case.  See 67 Fed. Reg. 49590, 49596 
(2002)] 

When the requirements for a compensable rating of a 
diagnostic code are not shown, a 0 percent rating is 
assigned.  38 C.F.R. § 4.31.

The veteran states that his pilonidal cyst becomes painful 
when sitting for long periods of time.  However, neither 
the December 1997 VA examination nor the April 2002 VA 
examination shows a tender or painful scar on objective 
examination or any residual of the pilonidal cyst or 
related surgical procedures.  Thus, findings do not 
support a compensable rating under the applicable 
criteria.

The preponderance of the evidence is against the claim for 
a compensable rating for service-connected pilonidal cyst.  
Thus the benefit-of-the-doubt rule does not apply, and the 
claim must be denied.  38 U.S.C.A. § 5107(b); Gilbert, 
supra. 

C.  Earlier effective date for 20 percent rating for left 
mandible condition

With respect to the effective date of the 20 percent 
rating, the veteran argues that he is being penalized for 
the time it took VA to conduct an examination.

As this is an initial rating case, on the granting of 
service connection, different percentage ratings may be 
assigned for different periods of time since the effective 
date of service connection (so-called "staged ratings") 
based on the facts found.  38 U.S.C.A. § 5110; 38 C.F.R. § 
3.400; Fenderson v. West, 12 Vet.App. 119 (1999). 

In the rating action on appeal, the RO granted service 
connection and a 0 percent rating for jaw (mandible) 
fracture residuals effective from May 18, 1978, and a 
higher rating of 20 percent for the condition was assigned 
as of June 19, 2000, the date of a VA examination.  

Prior to the June 2000 VA examination, the most recent 
evidence of left jaw symptoms had been on VA examination 
of December 1978, when no left mandible residuals had been 
found.  That examination found lower lip paresthesia, and 
the Board notes that service connection has been 
separately established at a 10 percent rating for 
paresthesia of the left lower lip and mandible since May 
1978.

The left mandible condition is evaluated under 38 C.F.R. 
§ 4.150, Codes 9903-9905.  Nonunion of the mandible is 
dependent on the degree of motion and relative loss of 
masticatory function; a 10 percent rating is assigned for 
moderate nonunion, and a 30 percent rating is assigned for 
severe nonunion.  Code 9903.  Malunion of the mandible is 
also dependent on the degree of motion and relative loss 
of masticatory function; a 0 percent rating is assigned 
for slight displacement, a 10 percent rating for moderate 
displacement, and a 20 percent rating for severe 
displacement.  Code 9904.  For limitation of motion of 
temporomandibular articulation, a 10 percent rating is 
assigned for an inter-incisal range of 31 to 40 mm; a 20 
percent rating is assigned for an inter-incisal range of 
21 to 30 mm.  Code 9905.  A 10 percent rating is assigned 
when range of lateral excursion is 0 to 4 mm.  Code 9905.  
When the requirements for a compensable rating under a 
diagnostic code are not shown, a 0 percent rating is 
assigned.  38 C.F.R. § 4.31.

The evidence shows that service connection for a left 
mandible condition became effective as of May 1978.  
However, there is no evidence that this jaw condition was 
compensable in degree, under any diagnostic code, prior to 
the June 2000 VA examination.  Based on the facts found, 
the jaw condition was 0 percent disabling from May 18, 
1978 through June 18, 2000.  Entitlement to the 20 percent 
rating is first shown as of the June 19, 2000 VA 
examination that found limitation of movement and 
function.  The preponderance of the evidence is against 
the claim for an effective date earlier than June 19, 
2000, for the award of a 20 percent rating for residuals 
of a fracture of the left mandible.  Thus the benefit-of-
the-doubt rule does not apply, and the claim must be 
denied.  38 U.S.C.A. § 5107(b); Gilbert, supra. 


ORDER

Service connection for bilateral hearing loss is denied.

A compensable rating for service-connected postoperative 
residuals of a pilonidal cyst is denied.

An effective date earlier than June 19, 2000, for a 20 
percent rating for service-connected residuals of a 
fracture of the left mandible is denied.


		
	L.W. TOBIN
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal 
to the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required 
to file a copy of your Notice of Appeal with VA's 
General Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

